DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2011173406) in view of Bauer (US 2003/0063153 A1).
Citations to the Takeuchi reference are made with regards to the machine generated English translation thereof, made of record along with this action.
Regarding claims 1, 8, and 9:
Takeuchi discloses a liquid discharging apparatus comprising:
	a print head unit (four-color print head 41) including an nozzle array with a plurality of nozzles in a sub-scanning direction (“paper feed direction”: paragraph 25 & Fig. 7), each nozzle being configured to discharge liquid onto a print medium (Fig. 7);
	a moving unit (at least carriage mechanism 42) configured to:
		move the print head unit in a scanning direction (“outward/return directions”) perpendicular to the sub-scanning direction with respect to the print medium (paragraph 24 & Fig. 2), while causing discharge of the liquid onto the print medium (paragraph 24); and
		move, without causing discharge of the liquid, the print medium or the print head unit in the sub-scanning direction, moving of the print head unit in the scanning direction and moving of the print medium or the print head unit in the sub-scanning direction being alternately performed (paragraphs 24-25 & Fig. 2); and
	a line-pitch setting unit (unit of control unit 20) configured to set a line pitch (“transport pitch”) by which the print head unit moves, per scan with respect to the sub-scanning direction (according to multipath print mode selected: paragraphs 25-26, 28-29);
	a masking unit (of control unit 20) configured to perform a gradation mask operation (“print mask function”) in which, in the sub-scanning direction, the number of dots of liquid discharged from the nozzles is decreased toward both end portions, as gradation areas (“non-uniform areas”), of a gradation mask (Fig. 10) formed through the print head unit (paragraph 27), the both end portions of the gradation mask corresponding to both end portions of the print head unit (Fig. 7); and
	a head driver (print control unit 26) configured to cause the nozzles of the print head unit to discharge liquid based on image data (paragraphs 22-23),
	wherein the gradation mask operation is performed using a combination of four gradation curve functions, the four gradation curve functions being a first gradation curve function (e.g. the function corresponding to lower end of curve 68: Fig. 11b), a second gradation 
	wherein a first combination of a first gradation curve marked through the first gradation curve function and a second gradation curve marked through the second curve function is marked in a first end portion of the gradation mask (along curve 68), among the both end portions (Fig. 11b), and a second combination of a third gradation curve marked through the third gradation curve function and a fourth gradation curve marked through the fourth gradation curve function is marked in a second end portion of the gradation marks (along curve 69),
	wherein the first gradation curve and the second gradation curve are point-symmetric about a point that is a midpoint of the first end portion of the gradation mask (Fig. 11b), and wherein the third gradation curve and the fourth gradation curve are point-symmetric about a point that is a midpoint of the second end portion of the gradation mask (Fig. 11b),
	wherein, in the sub-scanning direction, a combination of the first gradation curve and the third gradation curve are line-symmetric with respect to a point that is a midpoint of the plurality of nozzles of the nozzle array in the print head unit (Fig. 11b), and wherein, in the sub-scanning direction, a combination of the second gradation curve and the fourth gradation curve are line-symmetric with respect to a point that is a midpoint of the plurality of nozzles of the nozzle array in the print head unit (Fig. 11b), and
	wherein, in the sub-scanning direction, each gradation area of the gradation mask has a width of a product of an integer of the line pitch (the integer = 1 in the Fig. 7 example; integer = 2 in the 6-pass example in paragraph 32; integer 4 in the 8-pass example in paragraph 32).
	Takeuchi does not expressly disclose that the gradation mask operation is performed along with a random function for randomly arranged dots.
However, Bauer teaches a masking operation for a liquid discharging apparatus in which gradation masks utilize probabilities that allocate nozzles at random from zero to the gradation curve height (paragraph 34).  Bauer teaches that such a masking operation results in decreased swath height errors (paragraph 9).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize random allocation of nozzles, such as taught by Bauer, in Takeuchi’s gradation masking operation, so as decrease swath height errors.
Regarding claim 2:
	Takeuchi’s modified apparatus comprises all the limitations of claim 1, and Takeuchi also discloses that the line-pitch setting unit is configured to set the line pitch according to a print sequence in which scanning is performed with respect to the scanning direction and the sub-scanning direction (paragraph 25 & Figs. 6, 7, 12).
Regarding claim 3:
	Takeuchi’s modified apparatus comprises all the limitations of claim 1, and Bauer also discloses that the random function causes dots to be dispersed (paragraph 34).
Regarding claim 4:
	Takeuchi’s modified apparatus comprises all the limitations of claim 1, and Takeuchi also discloses that the print head unit is configured to form respective given images in a plurality of blocks (“scans”) of a formation image area where a print image is formed based on the given images (Figs. 6, 7, 12), the blocks being disposed in the sub-scanning direction and the scanning direction (Figs. 6, 7, 12), and the given images being complementary to each other (Figs. 6, 7, 12).
Regarding claim 5:
	Takeuchi’s modified apparatus comprises all the limitations of claim 1, and Takeuchi also discloses that the print head unit is a print head (50: Fig. 7), and

Regarding claim 7:
	Takeuchi’s modified apparatus comprises all the limitations of claim 1, and Takeuchi also discloses that the print head unit is a head array (41) having multiple print heads (50) each of which includes the nozzle array (Fig. 7), and
	wherein the masking unit is configured to perform the gradation mask operation in which each print head forms respective gradation masks (paragraph 26), each gradation mask including gradation areas formed through both end portions of a given print head (Fig. 7).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of US 2010/0118318 A1, US 2010/0033526 A1, US 2010/0033526 A1, US 2016/0243821 A1, US 2007/0120883 A1 disclose similar gradation curves applied at the ends of nozzle rows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853